SUMMARY ORDER

M. Heidi Otto appeals from a final judgment entered in the United States District Court for the Southern District of New York (Charles L. Brieant, Judge), *92dismissing her 88-page complaint seeking injuctive relief and $450 million in damages based on allegations that the Town of Washington, New York, the State of New York, and numerous other defendants wrongfully prevented her from building a bed and breakfast establishment on her Millbrook, New York property, wrongfully foreclosed on various properties, misused local ordinances to prosecute her, and otherwise violated her rights under the federal Constitution and 42 U.S.C. §§ 1983 and 1985. The district court dismissed Otto’s claims on grounds of lack of jurisdiction, failure to exhaust, and failure to state a claim, then denied her motion for reconsideration as untimely. On appeal, Otto contends that the district court erred in dismissing her complaint and in denying her motion for reconsideration.
We affirm the dismissal of Otto’s complaint for substantially the reasons stated by the district court. See M. Heidi Otto v. Town of Washington, et al., No. 02 CIVIL 6547 (S.D.N.Y. Oct. 7, 2002). Otto’s motion for reconsideration, filed more than ten days after the judgment was docketed, was untimely. See S.D.N.Y. Local Civil Rule 6.3.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED. Any pending motions are hereby denied.